Title: [Diary entry: 6 March 1788]
From: Washington, George
To: 

Thursday 6th. Thermometer at 32 in the Morning—43 at Noon and 38 at Night. Early in the Morning the Wind made some feeble efforts to blow from the So. Wt. but shifting to No. Wt. Before 8 Oclock it was fresh, but not very cold, all day. Rid to the Plantations in the Neck Muddy hole, Dogue run and Frenchs. At the first some of the Women were grubbing, & some fencing—the Men getting rails. At Muddy hole the Women were grubbing, as they also were at French’s. At Dogue run they were making fences. Men at all the places getting Rails &ca. On my return home found Doctr. Stuart & Mr. Jno. Calvert here. Colo. Humphreys & Majr. G. Washington went up to Alexandria, and returned in the evening.